Citation Nr: 9927700	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-07 031	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for a claimed heart 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1958 and from October 1958 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the RO.  



REMAND

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  A disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1998).  
Secondary service connection may also be granted for the 
degree of aggravation to a nonservice connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has essentially contended that VA medical 
records, which are not currently of record, can show that he 
has peripheral vascular disease and a heart condition caused 
by the service-connected hypertension.  

However, this cannot constitute competent evidence to well 
ground the claims of service connection, but it triggers VA's 
duty to notify the veteran of the type of evidence necessary 
to complete his application as VA records are considered to 
be constructively of record.  38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board notes that the veteran contended that 
his service-connected hypertension caused his claimed heart 
condition.  However, the RO only considered the issue on a 
direct basis.  On remand, the RO should consider whether the 
veteran's service-connected hypertension either caused or 
aggravated his claimed heart condition.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a cardiovascular 
condition that are not currently of 
record.  The veteran also should be 
instructed to submit all medical evidence 
which tends to support his assertions 
that he has peripheral vascular or heart 
disability due to the service-connected 
hypertension or other disease or injury 
which was incurred in or aggravated by 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  The 
RO should readjudicate the veteran's 
claims of service connection for 
peripheral vascular disease and a heart 
condition, as secondary to the veteran's 
service-connected hypertension.  The RO 
should specifically consider the 
provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen 
regarding aggravation.  All indicated 
development should performed in this 
regard.  If any issue remains denied, the 
veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


